Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features:
the additional flute is provided at a height of a next layer of the conductor winding, in claim 3;
multiple additional flutes are provided at different heights of the conductor winding on one or both of the groove flanks, in claim 4; 
the multiple flutes are provided at progressive heights of the conductor winding, in claim 5;
the flutes are provided along at least one quarter of a height of the respective groove flank, in claim 6; and,
the flutes extend across an identical height on both groove flanks, in claim 7;
must be shown or the features canceled from the claims.  No new matter should be entered.
Also, the drawings are objected to under 37 CFR 1.83(a) because they fail to show the following features, as described in the specification (emphasis added):
[0007]… multiple additional flutes staggered in height.
[0008] … multiple additional flutes with staggered height on each groove flank.
[0009] The additional flute on one or both groove flanks may be provided at the height of the next layer of the conductor winding, that is, there is a direct height-level connection to the first winding plane on the web or in the fluting of the web. If only one additional flute is provided, it would also be conceivable to provide this in a higher plane.
[0010] Multiple additional flutes may be provided staggered in height on the groove flank or on each groove flank, being thus arranged in different height layers.
 [0012] The multiple flutes are provided along at least one quarter of the height of the respective groove flank, but in some embodiments also more, if the height of the overall winding structure so requires. The flutes may extend across the same height on both groove flanks, so that there is an equal, symmetrical wire laying on both sides.
[0031] ... The additional flutes 16a and 17a on each groove flank 12a and 13a are situated at the same height, i.e., in the same winding planes, while the individual additional flutes 16a and 17a adjoin each other heightwise each time, i.e., being spaced apart from each other heightwise by a defined spacing, corresponding to roughly the wire thickness.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, “at least one additional flute is provided on each of the groove flanks” is indefinite because it is unclear so-called “at least one additional flute”, in claim 2, is the same “at least one additional flute” in claim 1 or not.  
The term “at least one additional flute is provided” (written in singular form), in claim 1, is understood as there is definitely one single additional flute.  Thus, in claim 2, there are two additional flutes on each of the two groove flanks. So, in light of the spec, is understood as “the at least one additional flute comprises a pair of additional flutes, each of the pair of the additional flutes is provided on each of the groove flanks”. 
	In claim 3, “the additional flute is provided at a height of a next layer of the conductor winding” has the same indefinite issue, as explained above.  It is unclear so-called “at least one additional flute”, in claim 3, is the same “at least one additional flute” in claim 1 or not.  Also, the term “the additional flute” lacks or has insufficient antecedent basis.
	In claim 4, “multiple additional flutes are provided at different heights of the conductor winding on one or both of the groove flanks” has the same indefinite issue, as explained above. 
How does the “at least one additional flute”, in claim 1, structurally relates to “multiple additional flutes” in claim 4?
	In claim 5, “the multiple flutes” is indefinite because it is unclear whether they are the claimed “flutes” (written in plural form, i.e. multiple flutes” in claim 1 or the “multiple additional flutes” in claim 4, from which claim 5 depends.
	In claim 6, the limitations of “the flutes are provided along at least one quarter of a height of the respective groove flank”; and, in claim 7, “the flutes extend across an identical height on both groove flanks” are indefinite because the term “the flutes” is unclear.  Are “the flutes”, in claims 6-7, referring to the flutes on the web, in claim 1, or “the multiple additional flutes” on the flanks.  Claims 6-7 respectively recite “the flute” with height with respect to the groove flanks; thus, “the flutes” may be the multiple additional flutes.
	In light of the spec, “the flutes” in the above claims are understood as “the multiple additional flutes”.
	In claim 9, “the flutes run across the outside of the web and at least a portion of the two web sides” is indefinite because it is unclear how can the flutes “run across the outside of the web and a portion of the two web sides”?  What is the web’s portion/area being so-called “the outside of the web”?  What are so-called “the two web sides”, are they radial sides or axial sides or circumferential sides?  Also, the term “the outside” and “the two web sides” lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 11-14, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-140964 (herein JP’964) in view of and FR 2969856 (herein FR’856).
RE claims 1-2, 12 and 14, JP’964 discloses a machine comprising an electromagnetic laminated core [8] with a central axis, and a pair of star disks for the electromagnetic laminated core, wherein each of the pair of the star disks comprises (as shown in figs. 8-9): 
a central disk body [82, 85, 88], from which multiple webs [86] extend radially; 
a respective winding groove [101] between the disk body and each inner radial end of the web [86]; 
each winding groove [89] being bounded by the respective web [86] forming a groove bottom and laterally by the disk body and the respective inner radial end of the web; 
each winding groove [89] serving to contain a respective conductor winding led around the web and formed from a conductor wire which is wound in multiple layers, wherein the web is provided with flutes [101] running in the winding direction and serving to contain a respective conductor wire segment.

    PNG
    media_image1.png
    875
    724
    media_image1.png
    Greyscale

RE claim 8, JP’964 discloses the star disk, wherein at least the flutes on the web run at an angle other than 90o to the longitudinal axis of the web, and wherein the flutes are dimensioned such that an exit of a flute is staggered relative to an entrance by a thickness of the conductor wire.
JP’964 discloses the claimed invention, except for the following:
(A) the laminated core is a rotor core, as in claim 12, and the machine is a synchronous machine comprising the laminated rotor core, as in claim 14.
(B) a respective end plate provided at an end of each web, wherein the disk body and the end plate define groove flanks, and at least one additional flute is provided on one of the groove flanks.
RE the limitations listed in item (A) herein, those skilled in the art would understand that the JP’964 prior art magnetic laminated core [80] can be used as a stator core or a rotor core because such implementation of the prior art laminated core does not change the structural characteristics of the laminated core, particularly the core’s two star disks.  Furthermore, an artisan would realize that it would be a matter of obvious engineering design choices, based on a particular industrial implementation of the prior art electrical rotary machine as an electrical rotary synchronous machine having the laminated core that is used as the machine’s rotor assembly.  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine by configuring the prior art laminated core to be used as the rotor assembly and configuring the machine as a synchronous machine because such laminated core can be used either a stator assembly or a rotor assembly in a synchronous machine, which is a well-known type of electrical rotary machines.
 RE the limitations listed in item (B) herein,  FR’856 teaches a winding support element [1] for insulating, supporting/holding the windings on an electromagnetic core’s teeth.  The winding support element [1] comprises a winding web between an end plate [4] and portion [8] forming groove flanks.  The web is provided with flutes [3] running in the winding direction and serving to contain a respective conductor wire segment; and wherein at least one additional flute [3] is provided on one of the groove flanks (see figs. 1b-1c).



    PNG
    media_image2.png
    820
    1577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    81
    878
    media_image3.png
    Greyscale

	
RE claim 9/1, FR’856 teaches a winding support element, wherein the web has a rectangular cross section with rounded edges at least on a winding groove side, and the flutes [3] run across the outside of the web and at least a portion of the two web sides (see figs. 1b-1c).
RE claim 11/1, FR’856 teaches the winding support element [1] is made from plastic.
RE claim 13/12, FR’856 teaches the winding support element has flutes [3] running perpendicular to a longitudinal axis of a first web, while JP’964 discloses the star disk, wherein at least the flutes on the web run at an angle other than 90o to the longitudinal axis of the web.
Thus, by applying the FR’856 important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine by providing the prior art rotor’s star disk with a respective end plate at an end of each web, wherein the disk body and the end plate define groove flanks, and configuring at least one additional flute is provided on one of the groove flanks, also selecting plastic as a suitable material of the star disks.  Doing would provide the machine’s rotor with improved winding arranging/supporting of respective axial insulating end support assemblies (i.e. star disks) at the respective axial ends of the rotor core.
RE claims 3-7, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine of JP’964 and FR’856 by re-arranging the flutes and/or additional flutes to at the claimed heights, as in claims 3-7.  Doing so would enhance the winding arrangement and improve winding density; furthermore, such re-arranging the flutes and/or additional flutes to at the claimed heights would be a matter of obvious engineering design choices based on a size and/or a shape of the windings’ conductive wires and/or a size/shape of the rotor with its winding density in order for the machine to provide a particular required output. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP’964 and FR’856, as applied in the base claims, further in view of  DE 102013001916 (herein DE’916).
The combination of JP’964 and FR’856 discloses the claimed invention, except for the limitations in claim 10.
DE’916 teaches a pair of end plates [44, 67] (fig. 1) for insulative winding support.  The insulative end plate having a circular body and plural webs, wherein each web having flutes running in the winding direction and serving to contain a respective conductor wire segment [82] (see fig. 10). A groove [88] which guides a conductor into the winding groove is formed on the circular body, extending as far as the web and emerging in a plane with the web-side flutes (See figs 7, 10-11).

    PNG
    media_image4.png
    576
    970
    media_image4.png
    Greyscale

Thus, by applying the DE’916 important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art machine by providing the prior art star disk with a groove which guides a conductor into the winding groove is formed on the disk body, extending as far as the web and emerging in a plane with the web-side flutes.  Doing so would provide winding guide groove for guiding the wire of the winding.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834